                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



ALVIN FAULKNER,                         )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )               1:19CV982
                                        )
W.C.I., ALLEGANY COUNTY,                )
MARYLAND ,                              )
                                        )
                  Defendant.            )


                                    ORDER

      The Recommendation of the United States Magistrate Judge was filed

with the Court in accordance with 28 U.S.C. § 636(b) and, on September 24,

2019, was served on the parties in this action. Plaintiff filed Objections to the

Magistrate Judge’s Recommendation within the time limits prescribed by 28

U.S.C. § 636. [Doc. #4.]

      The Court has reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination in accord

with the Magistrate Judge’s report. The Court therefore adopts the Magistrate

Judge’s Recommendation [Doc. #2].




      Case 1:19-cv-00982-NCT-LPA Document 5 Filed 08/04/20 Page 1 of 2
      IT IS THEREFORE ORDERED that this action be filed and dismissed sua

sponte without prejudice to Plaintiff filing a new complaint, on the proper §

1983 forms and in the correct district, which corrects the defects cited in the

Magistrate Judge’s Recommendation.

      A Judgment dismissing this action will be entered contemporaneously

with this Order.

      This the 4th day of August, 2020.

                                             /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




                                      -2-




      Case 1:19-cv-00982-NCT-LPA Document 5 Filed 08/04/20 Page 2 of 2
